UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6478


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TIMOTHY JAMES THORNE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Parkersburg. John T. Copenhaver, Jr., District Judge. (6:13-cr-00148-1; 2:15-cv-
16027)


Submitted: October 18, 2018                                   Decided: October 23, 2018


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Timothy James Thorne, Appellant Pro Se. Joshua Clarke Hanks, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy James Thorne seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255

(2012) motion. The district court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012). The magistrate judge recommended that relief be denied

and advised Thorne that the failure to file timely objections to this recommendation

might waive appellate review of a district court order based on the recommendation.

Despite this warning, and two extensions to address the delinquency, Thorne failed to file

objections to the magistrate judge’s recommendation.

      The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of the recommendation when the

parties have been warned that failure to object will waive appellate review. Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140

(1985). Thorne has waived appellate review by failing to timely file specific objections

after receiving proper notice. Accordingly, we deny a certificate of appealability and

dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2